This is an appeal from a judgment of the Court of Cairns which dismissed a claim for personal injuries. Claimant alleged that she was injured by reason of a defective revolving door when leaving a State office building at No. 80 Centre Street, New York City. Negligence on the part of the State was charged on the basis that the door in question was not equipped with proper devices, in good repair, to keep its speed of revolution within reasonably safe limits. There was credible evidence to the effect that the door was designed and equipped at the time of installation in accordance with approved engineering and construction methods then in vogue, and was in good repair at the time of the alleged accident. The State was under no duty to install a governor under the circumstances disclosed. There were no errors in the rejection or admission of testimony sufficient to require a reversal, and the decision is supported by the evidence as a whole. Judgment affirmed, without costs. All concur.